IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,976


EX PARTE JULIAN MEDINA, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM DALLAS COUNTY



 Per Curiam.


O P I N I O N



 	This is a post-conviction application for a writ of habeas corpus filed pursuant to tex.
code crim. proc. art. 11.07.  Applicant was convicted of aggravated assault.  Punishment was
assessed at ten years imprisonment.  No appeal was taken from this conviction.   
	Applicant contends, inter alia, that his plea of guilty has been rendered involuntary due to a
broken plea bargain agreement.  Specifically,  Applicant asserts that he pled guilty in exchange for a
promise that this sentence would run concurrently with a collateral federal sentence.  Applicant further
asserts that these sentences are not being run concurrently. 
	The trial court has entered findings, supported by the record, that Applicant pled guilty in
exchange for a promise that this sentence would run concurrently with a collateral federal sentence. 
The trial court also finds that Applicant is not receiving concurrent time credit from federal authorities. 
Applicant is entitled to relief.  Ex parte Moody, 991 S.W. 2d (Tex. Crim. App. 1999).  
	Relief is granted.  The judgment in cause number F01-34300-I in the Criminal District Court
Number Two of Dallas County is vacated, and Applicant is remanded to the custody of the Sheriff of
Dallas County to answer the charges set out in the indictment. 
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice, institutional
and pardons and paroles Divisions.
DELIVERED: July 28, 2004
DO NOT PUBLISH